Response to petition eoe rehearing by
Judge Lassing:
■ The opinion herein directs that a judgment be entered in the lower court in favor of plaintiff, Samuel N. Johnson, for $1,500. This judgment will of course bear interest from the date of the trial when the verdict in favor of plaintiff for' this amount was rendered. Damages are only awarded upon the affirmance of a judgment upon appeal, and as the judgment appealed from was for $100 more than it should have been, it had to be reversed, and hence no damages can be allowed.
Costs follow the judgment, and the defendant will have to pay all costs in the circuit court, and the plaintiff will have to pay all costs in this court.
The petition for a rehearing is overruled.